Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/141,629 filed on 01/05/2021. 
Claims 1 –20 are pending and ready for examination.


Priority
This application claims priority to Korean patent applications KR10-2020-0024575 filed on 02/27/2020, KR10-2020-0017747 filed on 02/13/2020, KR10-2020-0010919 filed on 01/30/2020 and KR10-2020-0001601 filed on 01/6/2020.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1 – 20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation on 02/09/2021 with applicant’s representative Donald DiPaula.

The following claims have been amended:

1.  	(Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, information for a reconfiguration with synchronization (sync), the information configuring at least one dual active protocol stack (DAPS) bearer; 
establishing a signaling radio bearer (SRB) for a target cell group with a same configuration for a source cell group based on the information, wherein an SRB for the source cell group is suspended; and 
the source cell group, in case that a security key is maintained for the SRB for the target cell group.

6.           (Currently Amended) A method performed by a base station in a wireless communication system, the method comprising: 
generating information for a reconfiguration with synchronization (sync) for a terminal, the information configuring at least one dual active protocol stack (DAPS) bearer; and 
transmitting, to the terminal, the information, 
wherein a signaling radio bearer (SRB) for a target cell group is established with a same configuration for a source cell group based on the information, an SRB for the source cell group being suspended, and 
wherein an initial value of a state variable for a packet data convergence protocol (PDCP) layer device for the target cell group is configured with a value of a PDCP layer device for [[a]] the source cell group, in case that a security key is maintained for the SRB for the target cell group.

11.          (Currently Amended) A terminal in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit and receive a signal; and 
a controller configured to: 

establish a signaling radio bearer (SRB) for a target cell group with a same configuration for a source cell group based on the information, wherein an SRB for the source cell group is suspended, and 
configure an initial value of a state variable for a packet data convergence protocol (PDCP) layer device for the target cell group with a value stored in a PDCP layer device for [[a]] the source cell group, in case that a security key is maintained for the SRB for the target cell group.

16.          (Currently Amended) A base station in a wireless communication system, the base station comprising: 
a transceiver configured to transmit and receive a signal; and 
a controller configured to: 
generate information for a reconfiguration with synchronization (sync) for a terminal, the information configuring at least one dual active protocol stack (DAPS) bearer, and 
transmit, to the terminal, the information, 
wherein a signaling radio bearer (SRB) for a target cell group is established with a same configuration for a source cell group based on the information, an SRB for the source cell group being suspended, and - 195 -0203-2826 (MN-202003-002-1-US0, YPF202012-0012/US) 
the source cell group, in case that a security key is maintained for the SRB for the target cell group.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application claims submitted on 01/05/2021 have been fully considered. Prior arts listed in IDS has been considered and detailed search has been conducted for independent claims 1, 6, 11 and 16. Applicant’s submission for independent claims 1, 6, 11 and 16 have overcome prior arts of record. The prior arts cited in IDS and PTO-892 have been found to be the closest prior arts, and the independent claims 1, 6, 11 and 16 are therefore allowable.
The prior art JP 2021078072 discloses that a make-before break handover (MBB-HO) is paraphrased as a DAPS (Dual Active Protocol Stack) handover (¶ [0184]) and the handover is paraphrased as a synchronization reset (Reconfiguration With Sync); e.g. make-before-break handover is paraphrased as reset with make-before-break synchronization. (¶ [0334]). Therefore, Reconfiguration With Sync corresponds to DAPS handover. It further teaches "current terminal device target setting" in the case of MBB-HO; e.g. the settings to be duplicated include (1) bearer settings (exp., SRB settings, DRB settings (¶ [0226], [0246]) and radio bearer that is suspended includes SRB1 or all SRBs (¶ [0315]). Therefore, SRB for the source cell group is suspended 
The prior art US 202/00314714 discloses that dapsConfig IE indicates that the bearer is configured as DAPS bearer. The dapsConfig IE is included in RadioBearerConfig IE, which may be included in the RRCReconfiguration message. The UE performs actions to execute a reconfiguration with sync (abstract). Therefore, the prior art teaches information for a reconfiguration with synchronization (sync) for a terminal, the information configures DAPS bearer; but is lacks teaching of establishing same SRB configuration for a target cell group and a source cell group and configuring an initial value of a state variable for a PDCP device for the target cell group with a value stored in a PDCP layer device for the source cell group, as recited in the independent claims 1, 6, 11 and 16.
The prior art US 2018/0083688 discloses PDCP uses the state variables or parameters .., the value of the state variables is maintained (i.e. it is not reset to zero) for each DRB which is part of current UE configuration (¶ [0162]). Therefore, this prior art is a candidate of relevant art; but does not teach the claimed limitation.
The prior arts of record fail to teach methods and apparatus for configuring an initial value of a state variable for a packet data convergence protocol (PDCP) layer device for a target cell group, with a value stored in a PDCP layer device for a source cell group, in case that a security key is maintained for a signaling radio bearer (SRB) 
The limitations of the independent claims 1, 6, 11 and 16 are not taught nor suggested by the prior arts of record. Claims 2 – 5 depend on claim 1; claims 7 – 10 depend on claim 6; claims 12 – 15 depend on claim 11; and claims 17 – 20 depend on claim 16. Therefore, dependent claims 2 – 5, 7 – 10, 12 – 15 and 17 – 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474